
	
		III
		110th CONGRESS
		1st Session
		S. RES. 258
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Dodd (for himself
			 and Mr. Lieberman) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 27, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		
			October 18, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the historical and educational
		  significance of the Atlantic Freedom Tour of the Freedom Schooner Amistad, and
		  expressing the sense of the Senate that preserving the legacy of the Amistad
		  story is important in promoting multicultural dialogue, education, and
		  cooperation.
	
	
		Whereas the Slave Trade Act of the British Parliament in
			 1807 was the first major legislation to abolish the slave trade and began the
			 march to end slavery;
		Whereas, in 1839, 53 Africans were illegally kidnapped
			 from Sierra Leone and sold into the transatlantic slave trade;
		Whereas the captives were brought to Havana, Cuba, aboard
			 the Portuguese vessel Tecora, where they were fraudulently classified as
			 native-born Cuban slaves;
		Whereas the captives were sold to José Ruiz and Pedro
			 Montez of Spain, who transferred them onto the coastal cargo schooner La
			 Amistad;
		Whereas, on the evening of the rebellion, La Amistad was
			 secretly directed to return west up the coast of North America, where after two
			 months the Africans were seized and arrested in New London, Connecticut;
		Whereas the captives were jailed and awaited trial in New
			 Haven, Connecticut;
		Whereas the trial of the captives became historic when
			 former President John Quincy Adams argued on behalf of the enslaved before the
			 United States Supreme Court and won their freedom;
		Whereas, in 2007, the Freedom Schooner Amistad will embark
			 on its first transatlantic voyage to celebrate the 200th anniversary of the
			 abolition of the transatlantic slave trade; and
		Whereas the Amistad case represents an opportunity to call
			 to public attention the evils of slavery and the struggle for freedom and the
			 restoration of human dignity: Now, therefore, be it
		
	
		That—
			(1)the Senate
			 recognizes the historical and educational significance of the Atlantic Freedom
			 Tour of the Freedom Schooner Amistad;
			(2)the Senate
			 encourages the people of the United States to learn about the history of the
			 United States and better understand the experiences that have shaped this
			 Nation; and
			(3)it is the sense
			 of the Senate that preserving the legacy of the Amistad should be regarded as a
			 means in fostering multicultural dialogue, education, and cooperation.
			
	
		October 18, 2007
		Committee discharged; considered and agreed to
	
